IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00200-CR

LOGAN PENADELA,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 24080


                      MEMORANDUM OPINION


      Pursuant to a plea bargain agreement, Logan PenaDeLa pleaded guilty to the

offense of bribery. TEX. PENAL CODE ANN. 36.02 (Vernon 2003). The trial court deferred

the adjudication of guilt and placed PenaDeLa on community supervision for three

years. We affirm.

                                  Background Facts

      PenaDeLa was a prison guard for the Texas Department of Criminal Justice.

PenaDeLa and another prison guard, Zachary Kyle Hollis, were suspected of smuggling
contraband into the prison.1 Assistant Warden Lonnie Johnson testified at the hearing

on the motion to suppress that at approximately 10:00 p.m., he received a call at his

house about the alleged smuggling of contraband. Warden Johnson went to the unit

and spoke with the supervisor and later spoke to PenaDeLa as part of his

administrative investigation.                 Johnson first conducted a verbal interview with

PenaDeLa, and then Johnson asked PenaDeLa to write out his statement. Johnson

testified that he conducted only an administrative investigation concerning PenaDeLa’s

employment. Johnson did not give any warnings before PenaDeLa gave his statement.

           Johnson testified that an administrator will call the Office of the Inspector

General (OIG) if it appears that there may be cause for a criminal investigation.

Johnson called OIG and informed PenaDeLa that OIG would need to talk to him.

           Investigator Brent Dorman with the OIG testified at the hearing that he received

a call at approximately 11:00 p.m. to go to the unit. Upon arriving at the unit, Dorman

spoke with Johnson about the alleged offense. Dorman read PenaDeLa his Miranda2

warnings before taking a statement from him. In addition to the traditional Miranda

warnings, Dorman also informed PenaDeLa of an additional right applicable to TDCJ

employees. That warning stated that PenaDeLa is a suspect in a criminal case and that

he would not be subject to employment discipline if he refused to waive his Miranda

rights. PenaDeLa signed the statement acknowledging that he received the warnings

and also acknowledging that he was not in custody. Dorman stated that PenaDeLa

1 Hollis was also charged in connection with the offense, and he also filed a motion to suppress his
statement. The trial court held a joint hearing on the motions.

2   Miranda v Arizona, 384 U.S. 436 (1966).

Penadela v. State                                                                            Page 2
understood that he did not have to talk to Dorman. PenaDeLa was not in custody and

was free to terminate the interview. PenaDeLa gave a written statement to Dorman and

later was escorted off the unit.

        PenaDeLa testified that he gave both an oral and written statement to Warden

Johnson.     PenaDeLa stated that he felt he would be arrested if he did not give a

statement. PenaDeLa later gave a written statement to Investigator Dorman, and he

acknowledged that Dorman read him his rights. However, PenaDeLa testified that he

felt he was under arrest and not free to leave. PenaDeLa further testified that he did not

understand his additional right as a TDCJ employee that he could exercise his Miranda

rights without being disciplined by TDCJ. PenaDeLa testified on cross-examination

that he understood he was not in custody or under arrest. PenaDeLa stated that he

never asked to leave.

        In his sole issue on appeal, PenaDeLa complains that the trial court erred in

denying his motion to suppress his confession.

                                   Standard of Review

        We review a trial court's ruling on a motion to suppress for an abuse of

discretion. Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007). Appellate courts

must give great deference to the trial court's findings of historical facts as long as the

record supports the findings. Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App. 1997).

Because the trial court is the exclusive factfinder, the appellate court reviews evidence

adduced at the suppression hearing in the light most favorable to the trial court's ruling.

Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We also give deference to

Penadela v. State                                                                    Page 3
the trial court's rulings on mixed questions of law and fact when those rulings turn on

an evaluation of credibility and demeanor. Guzman, 955 S.W.2d at 87. Where such

rulings do not turn on an evaluation of credibility and demeanor, we review the trial

court's actions de novo. Id.

                                          Garrity

        PenaDeLa first complains that his confession is inadmissible under Garrity v.

State of New Jersey, 385 U.S. 493 (1967). In Garrity, police officers under investigation for

misconduct were warned before being questioned that they had the right to refuse to

answer questions, but that they would be subject to removal from office if they refused

to answer. Garrity, 385 U.S. at 494. The Court held that the 14th Amendment prohibits

the use of statements obtained under threat of removal from office in subsequent

criminal proceedings. Garrity, 385 U.S. at 500.

        PenaDeLa argues that his statement to Warden Johnson was obtained under

threat of termination, and therefore, that statement and the subsequent statement made

to Investigator Dorman are both inadmissible. The TDCJ Rules of Conduct require

employees to cooperate with official investigations. PenaDeLa had a “general idea” of

the rules, but did not remember the rules in detail. PenaDeLa testified that he believed

he would be arrested if he did not give a statement to Warden Johnson and cooperate

with the investigation.    PenaDeLa did not testify that he was told he would be

terminated if he refused to give a statement or that he believed he would be terminated

for refusing to give a statement. Investigator Dorman specifically informed PenaDeLa



Penadela v. State                                                                      Page 4
that he would not be disciplined for exercising his Miranda rights. The record does not

support PenaDeLa’s argument that his statements are inadmissible under Garrity.

                                         Custody

        PenaDeLa next argues that his statements were given involuntarily because he

was in custody at the time he gave the statements.           In determining whether an

individual was in custody, a court must examine all of the circumstances surrounding

the interrogation, but the ultimate inquiry is simply whether there was a formal arrest

or restraint on freedom of movement of the degree associated with a formal arrest.

Estrada v. State, 313 S.W.3d 274, 294 (Tex.Crim.App.2010), cert. den’d, 2011 U.S. Lexis 441,

79 U.S.L.W. 3399 (U.S. January 10, 2011); Dowthitt v. State, 931 S.W.2d 244, 254

(Tex.Crim.App.1996). An officer's views concerning the nature of an interrogation, or

beliefs concerning the potential culpability of the individual being questioned, may be

one among many factors that bear upon the assessment whether that individual was in

custody, but only if the officer's views or beliefs were somehow manifested to the

individual under interrogation and would have affected how a reasonable person in

that position would perceive his or her freedom to leave. Estrada, 313 S.W.3d at 294.

        PenaDeLa was questioned in the warden’s office complex inside of the prison

unit. Although there were guards in the office complex, the guard was not permitted to

restrain or detain PenaDeLa. Obviously, for security purposes the doors leaving the

prison are locked and a person must have employee identification to leave the premises

or other authorization.



Penadela v. State                                                                     Page 5
        Warden Johnson testified that PenaDeLa was free to leave at any time. Johnson

explained, “There’s no one there except the inmates in white that are not free to leave.”

If PenaDeLa would have indicated to Johnson that he did not wish to give a statement,

Johnson would have let him leave the premises at that time. During the course of the

investigation, PenaDeLa surrendered his employee identification, and therefore, would

have to be escorted out of the building. Johnson testified that if PenaDeLa would have

requested to leave, a uniformed shift supervisor or Johnson would have escorted him

from the building.

        Investigator Dorman read PenaDeLa the Miranda warnings before taking a

statement informing PenaDeLa of his right to terminate the interview.         PenaDeLa

signed the statement indicating that he was not in custody.

        Although the security measures inside of the prison unit created a unique

situation for leaving the building, PenaDeLa was free to terminate the interview and

leave the premises at any time. We find that a reasonable person would not believe his

freedom of movement was restrained to the degree associated with a formal arrest. The

trial court did not abuse its discretion in denying PenaDeLa’s motion to suppress. We

overrule PenaDeLa’s sole issue on appeal.

        We affirm the trial court’s judgment.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and

Penadela v. State                                                                  Page 6
      Justice Scoggins
Affirmed
Opinion delivered and filed March 2, 2011
Do not publish
[CR25]




Penadela v. State                           Page 7